REPORTED

IN THE COURT OF SPECIAL APPEALS

         OF MARYLAND


               No. 765


       September Term, 2013


      BRUCE JOHN BEATTIE

                 v.

     STATE OF MARYLAND


    Zarnoch,
    Graeff,
    Hotten,

                 JJ.


        Opinion by Graeff, J.


       Filed: March 27, 2014
       Appellant, Bruce Beattie, was convicted in the Circuit Court for Baltimore County of

criminally negligent manslaughter, reckless driving, negligent driving, failing to obey the

driving rules for laned roadways, and making an illegal U-turn. The court sentenced

appellant to one year incarceration for the conviction of criminally negligent manslaughter.1

       On appeal, appellant presents two questions for our review, which we have rephrased

slightly:

       1.     Did the circuit court err in denying appellant’s motion to dismiss the
              indictment on the ground that Md. Code (2011 Supp.) § 2-210 of the
              Criminal Law Article (“CL”), governing criminally negligent
              manslaughter, is unconstitutionally vague?

       2.     Was the evidence sufficient to support appellant’s conviction for
              criminally negligent manslaughter?

       For the reasons set forth below, we shall affirm the judgments of the circuit court.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In the early morning hours of October 22, 2011, appellant, a commercial tractor trailer

driver, was driving eastbound on I-70, when he realized he was lost.               He called

Charles Cobb, a driver with the same company, for help with directions. Appellant called

Mr. Cobb using a hands-free headset in his truck, and they spoke for approximately twenty

minutes.

       Appellant told Mr. Cobb that he was on I-70 east. Mr. Cobb advised that I-70 “dead

ends into a park and ride,” and appellant needed to be driving on I-70 west. Appellant pulled



       1
         The court merged appellant’s remaining convictions into his conviction for
criminally negligent manslaughter. It also recommended work release.
over and attempted to locate a map, but he could not find one. He then looked around and

saw a “center pull through” area in the median, leading to I-70 westbound.

       Appellant was aware that he was not allowed to use the pull through area, which was

a break in the grassy median for emergency vehicles.2 He was wary, however, to get off the

highway at an exit that might not take him in the direction he needed to go. Observing that

there was “hardly any traffic on the road,” appellant looked around the bend in the road and

saw that “everything was clear” for about a quarter of a mile. He was unable to see anything

beyond that point due to the curve in the road behind him. Appellant decided to pull out

from the shoulder of the road and cross the three lanes of I-70 east to turn around using the

emergency access in the median. Before pulling out from the shoulder into the travel lanes,

appellant looked for oncoming traffic, but after he pulled out, he was looking across the

roadway toward the median.

       As he pulled onto the highway to attempt to reach the median, appellant told Mr. Cobb

that “two vehicles were bearing down on him at a high rate of speed.” He stated that one

vehicle appeared to pass him, and then stated: “I think someone ran into me.” He felt the

impact when his vehicle was halfway between the shoulder and the median. While still on

the line with Mr. Cobb, appellant got out of the truck to inspect the damage, and upon




       2
         Next to the emergency vehicle crossover was a sign stating: “For use of authorized
and emergency vehicles only.” Appellant acknowledged at trial that his tractor trailer was
not an authorized or emergency vehicle.

                                             -2-
returning stated: “I believe this person has passed. I gotta go. I have, I have to call 911.”

The driver of the vehicle that collided with appellant’s truck was Michael Neimus.

       Mr. Neimus’ friend, Raymond Bradshaw, testified that he met Mr. Neimus at 10:00

p.m. the evening of October 21, 2011, at Union Jack’s, a restaurant and bar in Columbia.

The two men stayed at the bar for several hours, talking and drinking, and they left “a little

bit before closing,” just prior to 2:00 a.m. on October 22, 2011. Mr. Bradshaw and

Mr. Neimus lived close to each other in Baltimore County, and after leaving the bar, they

planned to go to one of their houses. They drove in their respective cars toward their homes.

Mr. Neimus was driving in front of Mr. Bradshaw in the middle lane of I-70.

       As they crossed over an overpass, Mr. Bradshaw saw a truck on the shoulder of the

road. Immediately after he saw the truck, the truck “swung out” from the shoulder onto the

roadway, leading him to believe the truck was taking a wide turn to get back onto the road.

The truck, however, did not get into one of the eastbound lanes, but rather, it “kept on

coming,” blocking “the whole highway.” Mr. Bradshaw and Mr. Neimus both swerved into

the left lane to try to avoid the truck, and then swerved back to the right as the truck blocked

the roadway. Because Mr. Bradshaw was several car lengths behind Mr. Neimus, he had

more time to move to the right. Mr. Neimus could not get to the right of the truck fast

enough, and he hit the back right side of the truck before driving off the road. Crash

reconstruction experts at the scene determined that Mr. Neimus was less than a foot away

from avoiding the truck completely.



                                              -3-
       Both Mr. Neimus and Mr. Bradshaw were driving approximately 65 miles per hour

at the time they went over the overpass and saw the truck; the speed limit on that portion of

I-70 was 65 miles per hour. After Mr. Bradshaw successfully swerved around the truck, he

pulled over and stopped his car.     He approached Mr. Neimus’ vehicle and saw that

Mr. Neimus’ truck had fire underneath it, and Mr. Neimus’ body had been pushed into the

backseat. Mr. Bradshaw tried to get Mr. Neimus to respond, but he realized “it was done.”

       Mr. Bradshaw stayed at the scene of the accident and waited for the police and

paramedics to arrive. He gave oral and signed written statements to police describing what

he observed. Investigators at the crash scene recovered one gram of marijuana from

Mr. Neimus; Mr. Bradshaw was unaware that Mr. Neimus had marijuana on him.

Mr. Neimus’ blood alcohol level later was determined to be .14.3

       Trooper Boyce, a member of the Maryland State Police, received a call at 2:57 a.m.

regarding a collision on I-70 eastbound. When he arrived at the scene, he saw a Silver Chevy

Tahoe on the right shoulder with “heavy front end damage” and a white tractor trailer in the




       3
         Maryland Code (2011 Supp.) § 21-902(a)(2) of the Transportation Article (“TR”),
“Driving under the influence or impairment of alcohol,” prohibits a person from driving
while impaired by alcohol or driving “while the person is under the influence of alcohol per
se.” “‘Under the influence of alcohol per se’ means having an alcohol concentration at the
time of testing of 0.08 or more as measured by grams of alcohol per 100 milliliters of blood
or grams of alcohol per 210 liters of breath.” TR 11-174.1(a).



                                             -4-
emergency vehicle crossover. The fire department had all lanes on I-70 blocked due to the

collision.

       Trooper Boyce approached the Chevy Tahoe and saw that the driver, Mr. Neimus, was

deceased. Thereafter, he spoke to appellant. Appellant initially told Trooper Boyce that he

had pulled his truck onto the right shoulder in order to look at a map, and he was struck from

the rear by another vehicle. Trooper Boyce asked appellant to memorialize his account on

a Driver Witness Statement form, and appellant recounted the same version of events that

he told Trooper Boyce.

       Trooper Bedell, the Collision Investigator for the Maryland State Police Crash Team

and an expert in the field of accident reconstruction, responded to the scene at approximately

4:30 a.m. He read the witness statements provided by appellant and Mr. Bradshaw. He then

approached appellant, who was still at the scene, and they walked the area of the collision

together. Appellant gave Trooper Bedell an account of the accident that matched his written

statement, asserting that he had been on the right shoulder looking at a map with his hazard

lights on, and as he began to pull out into traffic, a vehicle struck the rear of his trailer. After

the impact, appellant pulled into the emergency vehicle crossover area. Trooper Bedell asked

appellant why he had pulled into the crossover after the accident, rather than stopping in the

right lane where he was struck, or pulling back onto the shoulder. Upon this line of

questioning, appellant became nervous.




                                                -5-
       Trooper Bedell and appellant continued to walk the collision site, and when the area

was cleared of emergency vehicles, Trooper Bedell was able to see various scrapes and other

markings on the roadway. Based on the markings and other indications of where the impact

had occurred, Trooper Bedell asked appellant whether he was intending to use the emergency

vehicle crossover by driving from the right shoulder across the highway, requiring the two

vehicles driven by Mr. Neimus and Mr. Bradshaw to swerve left and then right to avoid him.

At that point, appellant stated that he wanted to revise his written statement.

       Appellant’s revised witness statement provided that, after he determined he was going

east rather than west on I-70, he pulled onto the shoulder. He then pulled onto the roadway

and began to make a U-turn. Prior to pulling out onto the road, appellant looked both ways

and did not see any oncoming traffic. As he was turning, he did not see a car approach, but

he felt an impact when the vehicle collided with the back of his truck. In response to a

question on the form asking if the accident could have been avoided, appellant answered in

the affirmative, stating that he “shouldn’t have made the U-turn.”

       At the accident scene, Trooper Bedell asked appellant whether he was on a cell phone

at the time of the collision, and appellant replied that he was not. Trooper Bedell also asked

appellant whether he was in possession of any hands-free devices, and appellant stated that

he did not have a hands-free device inside his vehicle. Trooper Bedell subsequently searched




                                             -6-
appellant’s truck pursuant to a warrant, and he did not locate a hands-free device.4 Later in

his investigation of the collision, Trooper Bedell obtained appellant’s cell phone records. He

learned that appellant had made a cell phone call to Mr. Cobb prior to the collision that lasted

approximately 20 minutes, continuing past the time of the collision.

       At appellant’s trial, Trooper Bedell described the accident scene. The portion of I-70

where the collision occurred was three lanes wide, with two shoulders. Each lane was 12 feet

wide, and the shoulders were 9 to 10 feet wide; the roadway was 56 feet from edge to edge.

Appellant’s tractor trailer was approximately 70 feet long. Appellant’s attempt to make a U-

turn on the emergency vehicle crossover, which was a break in the grassy median between

I-70 east and west, left tire marks on the roadway, which Trooper Bedell used to verify the

path of the vehicle.

       As part of his investigation, Trooper Bedell obtained the “black boxes” from both the

tractor trailer and the Chevy Tahoe, which contained computer information from both

vehicles. From the black box, as well as from vehicle marks at the scene and other data,

Trooper Bedell determined that Mr. Neimus was traveling 62 miles per hour at the time he

first swerved to attempt to avoid appellant’s vehicle, which occurred 112 feet from impact.

Using the black box from appellant’s vehicle, he determined that appellant pulled onto the

highway from the shoulder and accelerated to 10.5 miles per hour within 7 seconds before




       4
        Appellant testified that when he left the accident scene he took his phone and his
headset with him.

                                              -7-
impact, when he slowed to a stop. Trooper Bedell calculated that, based on the speed of the

vehicles and when appellant’s truck began to pull out, Mr. Neimus had a little more than a

second and a half to perceive and respond to the hazard. In his professional opinion, the

cause of the accident was as follows:

       [T]he cause of the collision was that the commercial vehicle had made [its] . . .
       turning maneuver, it had positioned [its] vehicle directly in front of the
       Chevrolet Tahoe in such a way that the, the available time and the available
       distance for a driver to respond was not enough to be able to . . . safely avoid
       the collision.

       Prior to announcing its verdict, the court commented on the criminal negligence

statute, CL § 2-210, as follows: “It’s a new Statute, but it’s not an overly cumbersome

Statute. I don’t believe that this is a difficult Statute to apply under the circumstances of this

case. Maybe under another, maybe one of those other cases hypothetically referred to it may

be. [B]ut not . . . in this one.” The court then stated:

       This is a situation where a driver of a seventy foot tractor trailer was
       approximately a quarter of a mile from a curve in the road, where the speed
       limit is sixty-five miles per hour, in the dark, with and I note exhibit[s] show,
       no street lights in that area of I-70, moves from the . . . right shoulder to the far
       left median in one move. By his own testimony, he looked in his rear view
       mirror before he moved from the shoulder into the lane of travel, but didn’t do
       so again as he crossed . . . from the middle lane to the far left lane. And that
       maneuver was completely unexpected for good reason. Doing so while he was
       on the phone hands free or not, frankly only elevates the level of negligence,
       but in my view the maneuver itself meets the definition of a gross deviation
       from the standard of care. I want to address the, the issue that was raised with
       regard to the victim in this case and his blood alcohol level. While it is true
       that level of alcohol can certainly impair one’s ability to react quickly to
       unanticipated circumstances[,] I think the evidence is clear that, in this case at
       least, there was no negligence on the part of the victim in the way that he
       handled his vehicle. . . . And I do find that the conduct on the part of this

                                               -8-
       Defendant, while not intentional, does meet the requirements of criminal
       negligence was is defined in [CL § 2-210]. So, I find him guilty of count one
       [criminally negligent manslaughter].

       The court found appellant guilty of all other charges. After merging the lesser

convictions with the conviction for criminal negligent manslaughter, the court sentenced

appellant to one year imprisonment. This appeal followed.

                                        DISCUSSION

                                               I.

                                     Void for Vagueness

       Appellant’s first contention is a challenge to the constitutionality of CL § 2-210,

entitled “Causing death of another by operation of vehicle or vessel in criminally negligent

manner.” He asserts that the statute is unconstitutionally vague, and therefore, the circuit

court erred in denying his motion to dismiss the indictment.

       CL § 2-210, which became effective on October 1, 2011, provides as follows:

           (a) In this section, “vehicle” includes a motor vehicle, streetcar,
       locomotive, engine, and train.
           (b) A person may not cause the death of another as the result of the
       person’s driving, operating, or controlling a vehicle or vessel in a criminally
       negligent manner.
           (c) For purposes of this section, a person acts in a criminally negligent
       manner with respect to a result or a circumstance when:
               (1) the person should be aware, but fails to perceive, that the person’s
       conduct creates a substantial and unjustifiable risk that such a result will occur;
       and
               (2) the failure to perceive constitutes a gross deviation from the
       standard of care that would be exercised by a reasonable person.




                                              -9-
           (d) It is not a violation of this section for a person to cause the death of
       another as the result of the person’s driving, operating, or controlling a vehicle
       or vessel in a negligent manner.
           (e) A violation of this section is criminally negligent manslaughter by
       vehicle or vessel.
           (f) A person who violates this section is guilty of a misdemeanor and on
       conviction is subject to imprisonment not exceeding 3 years or a fine not
       exceeding $5,000 or both.

       Appellant contends that the elements of criminally negligent manslaughter are “vague

and ambiguous” because they “fail to provide [a defendant] with adequate notice of the

conduct prohibited.” He further argues that, as written, the statute is so broad that it could

be subject to irrational or selective enforcement.

       The State argues that CL § 2-210 is not unconstitutionally vague. It contends that

“[t]he meaning of the term ‘criminal negligence’ as expressly defined” in the statute “is clear

on its face,” and the meaning of this term “becomes no less clear when placed in the larger

context of Maryland jurisprudence governing” the concept of gross negligence. The State

asserts that, “[b]ecause no person of ordinary intelligence would necessarily have to guess

at the statute’s meaning, and because the statute provides enforcement standards narrow

enough to forfend irrational and selective patterns of enforcement, the circuit court was

correct to rule that [CL] 2-210 is not unconstitutionally vague.”

       In addressing a claim involving the constitutionality of a statute, we begin “with a

presumption that the statute is constitutional.” Walker v. State, 432 Md. 587, 626 (2013)

(citing Galloway v. State, 365 Md. 599, 610 (2001)). The appellant bears the burden of

overcoming this presumption and establishing the statute’s unconstitutionality. Id. Accord

                                             -10-
Livingston v. State, 192 Md. App. 553, 568 (2010) (“When the challenge to a statute is based

on vagueness, the burden of establishing unconstitutionality is on the party attacking the

statute.”). We will not find a statute unconstitutional if, “‘by any construction, it can be

sustained.’” Galloway, 365 Md. at 611 (quoting Beauchamp v. Somerset County, 256 Md.
541, 547 (1970)).

       “When considering whether a law is void for vagueness, courts consider two criteria.”

State v. Phillips, 210 Md. App. 239, 265 (2013). The first is whether the statute is

“‘sufficiently explicit to inform those who are subject to it what conduct on their part will

render them liable to its penalties.’” Id. at 266 (quoting Livingston, 192 Md. App. at 568).

“The standard for determining whether a statute provides fair notice is ‘whether persons of

“common intelligence must necessarily guess at [the statute’s] meaning.”’” Id. (quoting

Galloway, 365 Md. at 615). “‘A statute is not vague under the fair notice principle if the

meaning of the words in controversy can be fairly ascertained by reference to judicial

determinations, the common law, dictionaries, treatises or even the words themselves if they

possess a common and generally accepted meaning.’” Walker, 432 Md. at 626 (quoting

McFarlin v. State, 409 Md. 391, 411 (2009)).

       The second factor for consideration under the vagueness doctrine addresses the

enforcement of the statute. As this Court recently explained criminal statutes must

       “provide legally fixed standards and adequate guidelines for police, judicial
       officers, triers of fact and others whose obligation it is to enforce, apply and
       administer the penal laws.” [Livingston, 192 Md. App. at 569.] “[A] statute
       is not unconstitutionally vague merely because it allows for the exercise of

                                            -11-
       some discretion on the part of law enforcement and judicial officials.”
       Galloway, 365 Md. at 616. “Rather, ‘[i]t is only where a statute is so broad as
       to be susceptible to irrational and selective patterns of enforcement that it will
       be held unconstitutional under this second arm of the vagueness principle.’”
       Id.

Phillips, 210 Md. App. at 266.

       Here, appellant’s vagueness challenge is to the term “criminal negligence” in CL § 2-

210. Acknowledging that the statute creates a new legal standard,5 he asserts that it does not

clearly dictate where this standard falls between the existing concepts of “simple negligence”

and “gross negligence.” Therefore, he contends, “the Legislature has made it impossible”

for a trier of fact to “determine the precise standard to apply.”




       5
       The Fiscal and Policy Note accompanying H.B. 363, the bill that became Md. Code
(2011 Supp.) § 2-210 of the Criminal Law Article, provided, in pertinent part, as follows:

       State law does not contain a separate offense for criminally negligent
       manslaughter by vehicle or vessel. However, a person is prohibited from
       committing manslaughter by motor vehicle by causing the death of another as
       a result of driving, operating, or controlling a motor vehicle in a grossly
       negligent manner.

                                              ***
       A person is guilty of reckless driving if a motor vehicle is driven in wanton or
       willful disregard for the safety of persons or property.

                                              ***
       A person is guilty of negligent driving if the motor vehicle is driven in a
       careless or imprudent manner that endangers any property or the life or safety
       of any individual.

D EP’T OF L EGIS. S ERVS., F ISCAL AND P OLICY N OTE, H.B. 363 (2011).

                                             -12-
       Appellant notes that, in several cases decided prior to the enactment of CL § 2-210,

Maryland courts used the term criminal negligence interchangeably with the term gross

negligence. He argues that “[t]he absence of a definition of ‘criminal negligence’ separate

from its consistent and interchangeable use of the terms ‘gross negligence’ creates inherent

ambiguity with its use in C[L] § 2-210.” Accordingly, he asserts, a person of ordinary

intelligence “would have to guess at the meaning of ‘criminal negligence’ as distinguished

from other forms of negligence under Maryland Law,” and a trier of fact would have no

guidance as to “where on the spectrum this hybrid [form of negligence] would fall.” We

disagree.

       To be sure, Maryland courts previously have used the terms criminal negligence and

gross negligence interchangeably in the context of interpreting other statutory provisions.

See State v. Albrecht, 336 Md. 475, 499 (1994) (“‘It is well settled in this State that where

a charge of involuntary manslaughter is predicated on negligently doing some act lawful in

itself, the negligence necessary to support a conviction must be gross or criminal, viz., such

as manifests a wanton or reckless disregard of human life.’”) (quoting Mills v. State, 13 Md.

App. 196, 200 (1971)); State v. Gibson, 4 Md. App. 236, 242 (1968) (same), aff’d, 254 Md.
399 (1969); Craig v. State, 220 Md. 590, 597 (1959) (in case involving involuntary

manslaughter, “if the basis of the charge be felonious negligence . . . it must have been gross

or criminal negligence . . . which has been interpreted by this Court to mean []a ‘wanton or

reckless disregard for human life’”) (quoting Hughes v. State, 198 Md. 424, 432 (1951)). At



                                             -13-
the time those cases were decided, however, the only form of criminal, as opposed to civil,

negligence was gross negligence.

       With the enactment of CL § 2-210, however, criminal negligence is defined as a

standard distinct from gross negligence. The General Assembly made clear this intent by

stating that the term “‘gross deviation from the standard of care’ in § 2-210(c)(2) of the

Criminal Law Article, as enacted by Section 1 of this Act . . . is a separate and distinct

standard from the ‘gross negligence’ standard that is used by and interpreted under § 2-209

of the Criminal Law Article.” 2011 Md. Laws Ch. 334, sec. 2.

       Indeed, the elements of the offense clearly are different. CL § 2-209, manslaughter

by vessel or vehicle, provides that a person may not cause the death of another by driving or

operating a vehicle in a “grossly negligent manner.” Gross negligence results when the

defendant is “conscious of the risk to human life [posed by] his or her conduct,”Dishman v.

State, 352 Md. 279, 299 (1998), but he or she nevertheless proceeds, demonstrating “a

wanton or reckless disregard for human life.” DeHoge v. State, 190 Md. App. 532, 547

(2010).   CL § 2-210, criminally negligent manslaughter, however, criminalizes the

defendant’s failure to perceive a substantial and unjustified risk that death would occur.

Thus, the two offenses differ in the defendant’s mental state, i.e., his or her consciousness

of the risk of his or her conduct. See 96 Op. Md. Att’y Gen. 128.

       Thus, there now exists a clear distinction between criminally negligent manslaughter

and manslaughter by operating a vehicle in a grossly negligent manner. The question here



                                            -14-
is whether CL § 2-210 provides constitutionally sufficient guidance regarding the proscribed

conduct. We answer that question in the affirmative.

       As indicated, CL § 2-210 provides that “a person acts in a criminally negligent

manner” when “(1) the person should be aware, but fails to perceive, that the person’s

conduct creates a substantial and unjustifiable risk that such a result will occur;” and “(2) the

failure to perceive constitutes a gross deviation from the standard of care that would be

exercised by a reasonable person.” We agree with the State that this language “is sufficiently

clear that there is no need to look beyond its language to understand its meaning.” Parker

v. State, 189 Md. App. 474, 484 (2009). The statute explains the scope of criminal

negligence in clear, readily understandable terms.6

       Indeed, other courts have upheld criminally negligent homicide statutes against

vagueness challenges, where the statute criminalizes the failure to perceive a “substantial and


       6
          The General Assembly, in 2011 Md. Laws Ch. 334, provided additional guidance
regarding the conduct prohibited under the new intermediate standard. It stated that its use
of the term “gross deviation from the standard of care” was to “be interpreted synonymously
with the term ‘gross deviation from the standard of care’ under § 2.02(2)(d) of the Model
Penal Code,” which provides as follows:

       A person acts negligently with respect to a material element of an offense
       when he should be aware of a substantial and unjustifiable risk that the
       material element exists or will result from his conduct. The risk must be of
       such a nature and degree that the actor’s failure to perceive it, considering the
       nature and purpose of his conduct and the circumstances known to him,
       involves a gross deviation from the standard of care that a reasonable person
       would observe in the actor’s situation.

M ODEL P ENAL C ODE § 2.02 (emphasis added).

                                              -15-
unjustifiable risk,” and where the failure to perceive constitutes “gross deviation from the

standard of care” that an ordinary person would exercise. See Panther v. Hames, 991 F.2d
576, 580 (9th Cir. 1993); State v. Butler, 880 S.W.2d 395, 397 (Tenn. Crim. App. 1994);

Thompson v. State, 676 S.W.2d 173, 175 (Tex. Crim. App. 1984). In Butler, 880 S.W.2d at

397, the court stated that the statutory definition of criminal negligence related to “(1) the

defendant’s conduct, (2) a substantial and justifiable risk existing at the time of the conduct

or resulting from the conduct, (3) the defendant’s failure . . . to perceive the risk, and (4) that

failure being a gross deviation from the standard of care.”7 Under those circumstances, the

court held that “the statutory definition provides adequate notice of what conduct is covered.”

       In State v. Randol, 597 P.2d 672, 673 (Kan. 1979), the Kansas Supreme Court

addressed a vagueness challenge to the state’s vehicular homicide statute, which addressed

conduct that “creates an unreasonable risk of injury to the person or property of another and

which constitutes a material deviation from the standard of care which a reasonable person




       7
           The statute provided:

       “Criminal negligence” refers to a person who acts with criminal negligence
       with respect to the circumstances surrounding that person’s conduct or the
       result of that conduct when the person ought to be aware of a substantial and
       unjustifiable risk that the circumstances exist or the result will occur. The risk
       must be of such a nature and degree that the failure to perceive it constitutes
       a gross deviation from the standard of care that an ordinary person would
       exercise under all the circumstances as viewed from the accused person’s
       standpoint.

T ENN. C ODE A NN. § 39–11–106(a)(4) (1990).

                                               -16-
would observe under the same circumstances.” Id. at 675. The court stated that a “material

deviation” from the standard of care required “something more than ordinary or simple

negligence yet something less than gross and wanton negligence.” Id. at 676. Noting that

the latter two terms “have been ingrained in our law for years and are now generally accepted

and understood,” it found that the statute creating a new, intermediate standard based on a

“material deviation,” which was the same as a “substantial deviation,” was not

unconstitutionally vague. Id. at 676-77.

       These cases support our holding that CL § 2-210 is not unconstitutionally vague. The

statute, which criminalizes a failure to perceive a substantial risk, when the failure constitutes

a gross deviation from the standard of care exercised by a reasonable person, informs persons

of ordinary intelligence of the prohibited conduct, and it provides a legally enforceable

standard. The circuit court properly denied appellant’s motion to dismiss the indictment.

                                               II.

                                 Sufficiency of the Evidence

       Appellant next contends that the evidence was insufficient to support his conviction

for criminally negligent manslaughter. His assertion in this regard mirrors his constitutional

vagueness argument. He argues that “[t]he interchangeability of ‘criminal negligence’ and

‘gross negligence’ . . . create an irreconcilable ambiguity within that element of the statute,”

and the circuit court’s failure to recognize the ambiguity in the statute’s definition or to

clarify that ambiguity “requires reversal of [his] convictions.”



                                              -17-
       This Court recently explained the test for appellate review of evidentiary sufficiency:

       [W]hether, “‘after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential elements
       of the crime beyond a reasonable doubt.’” State v. Coleman, 423 Md. 666, 672
       (2011) (quoting Facon v. State, 375 Md. 435, 454 (2003)). The Court’s
       concern is not whether the verdict is in accord with what appears to be the
       weight of the evidence, “but rather is only with whether the verdicts were
       supported with sufficient evidence -- that is, evidence that either showed
       directly, or circumstantially, or supported a rational inference of facts which
       could fairly convince a trier of fact of the defendant’s guilt of the offense
       charged beyond a reasonable doubt.” State v. Albrecht, 336 Md. 475, 479
       (1994). “We ‘must give deference to all reasonable inferences [that] the
       fact-finder draws, regardless of whether [the appellate court] would have
       chosen a different reasonable inference.’” Cox v. State, 421 Md. 630, 657
       (2011) (quoting Bible v. State, 411 Md. 138, 156 (2009)).

Donati v. State, ___ Md. App. ___, No. 1538, Sept. Term, 2012, slip op. at 28-29 (filed

Jan. 29, 2014).

       Here, the circuit court made extensive factual findings in support of its verdict, which

appellant does not contest. Specifically, the court found that appellant drove his 70-foot

tractor trailer, in the dark, across three lanes of traffic on a highway where the speed limit

was 65 miles per hour. Due to his location near the curve of the road, he could see only a

distance of a quarter mile.

       This evidence supports the court’s finding that appellant’s conduct created a

substantial and unjustifiable risk of death, and his failure to perceive this risk was a gross

deviation from the standard of care that would be exercised by a reasonable person. The




                                             -18-
evidence was sufficient evidence to support appellant’s conviction for criminally negligent

vehicular manslaughter.


                                                  JUDGMENTS OF THE CIRCUIT
                                                  COURT FOR BALTIMORE COUNTY
                                                  AFFIRMED. COSTS TO BE PAID BY
                                                  APPELLANT.




                                           -19-